
	

114 S1006 IS: Positive Train Control Safety Act
U.S. Senate
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1006
		IN THE SENATE OF THE UNITED STATES
		
			April 16, 2015
			Mrs. Feinstein (for herself, Mrs. Boxer, Mr. Blumenthal, Mr. Schumer, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To incentivize early adoption of positive train control, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Positive Train Control Safety Act. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Implementation deadline.
					Sec. 3. Transparency.
					Sec. 4. Positive train control on high-hazard flammable trains.
					Sec. 5. Coordination of spectrum.
					Sec. 6. Confidential close call reporting systems.
					Sec. 7. Commuter rail track inspections.
					Sec. 8. Positive train control at grade crossings effectiveness study.
					Sec. 9. Redundant signal protection.
				
 2.Implementation deadlineSection 20157 of title 49, United States Code, is amended— (1)by redesignating subsections (h) and (i) as subsections (i) and (j), respectively; and
 (2)by inserting after subsection (g) the following:  (h)Extension (1)In generalAfter transmitting the report under subsection (d), the Secretary may extend the implementation deadline, in 1-year increments, upon application, if the Secretary—
 (A)determines that— (i)full implementation will likely be infeasible due to circumstances beyond the control of the applicant, including funding availability, spectrum acquisition, resource and technology availability, and interoperability standards;
 (ii)the applicant has demonstrated good faith in its positive train control implementation; and (iii)the applicant has presented a revised positive train control implementation plan indicating how it will fully implement positive train control as soon as feasible, and not later than December 31, 2018; and
 (B)has taken into consideration— (i)whether the affected areas of track have been identified as areas of greater risk to the public and railroad employees in the applicant’s positive train control implementation plan under section 236.1011(a)(4) of title 49, Code of Federal Regulations; and
 (ii)the risk of operational failure to the affected service areas and the applicant. (2)Application reviewNot later than 120 days after the Secretary receives an application under paragraph (1), the Secretary review and approve or disapprove the application.
 (3)Maximum extensionThe Secretary may extend the implementation deadline for an applicant whose application is under review, but may not extend the implementation deadline beyond June 30, 2016.
						.
 3.TransparencySection 20157(a) of title 49, United States Code, as amended by section 2, is further amended by adding at the end the following:
			
				(3)Progress reports
 (A)In generalBeginning 6 months after the date of the enactment of the Positive Train Control Safety Act, and annually thereafter until its positive train control system is certified by the Secretary under subsection (h), each Class I railroad carrier, and each entity providing regularly scheduled intercity or commuter rail passenger transportation, required to submit a plan under paragraph (1) shall submit a progress report to the Secretary on the status of the plan.
 (B)ContentsEach progress report submitted under subparagraph (A) shall include— (i)a section describing—
 (I)the total number of positive train control components required; (II)the number of such components that have been installed, equipped, or deployed;
 (III)the number of components that remain to be installed, equipped, or deployed; and (IV)an estimated completion date for full positive train control system completion;
 (ii)a section summarizing— (I)the number of employees requiring training under section 236.1041 of title 49, Code of Federal Regulations; and
 (II)the status of such training activities; and (iii)a section summarizing the remaining challenges to full positive train control system implementation, including—
 (I)testing issues; (II)interoperability challenges; and
 (III)certification challenges. (C)Defined termIn this paragraph, the term component means a locomotive apparatus, a wayside interface unit, switches in non-signal positive train control territory, a base station radio, a wayside radio, or a locomotive radio.
 (D)Public availabilityNot later than 30 days after receiving a progress report under this paragraph, the Secretary shall make the report available on the website of the Federal Railroad Administration..
 4.Positive train control on high-hazard flammable trainsSection 20157(a)(1) of title 49, United States Code, as amended by this Act, is further amended— (1)by striking Not later than 18 months after the date of enactment of the Rail Safety Improvement Act of 2008, each and inserting Each;
 (2)in subparagraph (B)— (A)by striking parts and inserting sections; and
 (B)by striking transported; and and inserting transported on or after December 31, 2015;; (3)by redesignating subparagraph (C) as subparagraph (D); and
 (4)by inserting after subparagraph (B), the following:  (C)its main line over which 20 or more tank cars loaded with petroleum crude oil, ethanol, or other Class 3 material (as described in section 172.101 of title 49, Code of Federal Regulations) are transported; and.
			5.Coordination of spectrum
 (a)Coordination of spectrumSubchapter II of chapter 201 of title 49, United States Code, is amended by adding at the end the following:
				
 20168.Electromagnetic spectrumNot later than 120 days after the date of the enactment of the Positive Train Control Safety Act, the Secretary of Transportation, in coordination with the Chairman of the Federal Communications Commission, shall assess spectrum needs and availability for implementing positive train control systems (as defined in section 20157(j)). In carrying out this section, the Secretary and the Chairman may consult with external stakeholders..
 (b)Clerical amendmentThe table of sections for chapter 201 of title 49, United States Code, is amended by inserting after the item relating to section 20167 the following:
				20168. Electromagnetic spectrum..
			6.Confidential close call reporting systems
 (a)In generalSubchapter II of chapter 201 of title 49, United States Code, as amended by section 6(a), is further amended by adding at the end the following:
				
					20169.Confidential close call reporting systems
 (a)RulemakingNot later than 1 year after the date of the enactment of the Positive Train Control Safety Act, the Secretary shall promulgate regulations setting forth the requirements that an applicable railroad carrier shall follow in establishing a confidential close call reporting system program. The Secretary may use any information and experience gathered through research and pilot programs on confidential close call reporting systems in developing regulations under this subsection, including continuing the use of third parties for the collection of close call reports and distribution of close call data. The Secretary shall ensure that an applicable railroad carrier’s employees receive protection under its program from any related Federal Railroad Administration enforcement actions.
						(b)Program development and oversight
 (1)In generalNot later than 180 days after the date on which final regulations are promulgated under subsection (a), an applicable railroad carrier shall develop and submit a proposed confidential close call reporting system program to the Secretary for review and approval.
 (2)ContentsThe proposal submitted by a railroad carrier under paragraph (1) shall— (A)a describe the core principles and values of its proposed program;
 (B)explain the rights, roles, and responsibilities of program stakeholders; (C)identify concerns and interests; and
 (D)describe how the program will operate. (3)Review (A)In generalThe Secretary shall review and approve or disapprove each proposed program within a reasonable amount of time. If a proposed program is not approved, the Secretary shall notify the applicable railroad carrier in writing of the specific areas in which the proposed program is deficient. The applicable railroad carrier shall correct all deficiencies within a reasonable period of time following receipt of written notice from the Secretary.
 (B)UpdatesAn applicable railroad carrier shall update its program as needed and obtain the Secretary’s approval prior to making any major changes to its program.
 (C)Annual reviewsThe Secretary shall conduct an annual review to ensure that each applicable railroad carrier is in compliance with its approved program.
 (c)In generalNot later than 2 years after the date of the enactment of the Positive Train Control Safety Act, each applicable railroad carrier shall establish a confidential close call reporting system. (d)Program elementsEach applicable railroad carrier shall—
 (1)provide a safe environment for its employees to report unsafe events and conditions; (2)for unsafe events and conditions reported within the scope of a confidential close call reporting system, ensure that its employees are protected from railroad carrier discipline;
 (3)use information collected through the confidential close call reporting system to develop and implement targeted corrective actions, as appropriate; and
 (4)use information collected by the system to supplement inspection data in identifying safety issues and emerging risks before they develop into accidents.
							(e)Consensus
 (1)In generalEach applicable railroad carrier shall consult with, employ good faith with, and use its best efforts to reach agreement with all of its directly affected employees, including any nonprofit employee labor organization representing a class or craft of directly affected employees of the applicable railroad carrier, on the development and implementation of the proposed program.
 (2)StatementsIf an applicable railroad carrier and its directly affected employees, including any nonprofit employee labor organization representing a class or craft of directly affected employees of the applicable railroad carrier, cannot reach consensus on the development and implementation of the proposed program, then directly affected employees and such organization may file a statement with the Secretary explaining their views on the proposed program on which consensus was not reached. The Secretary shall consider such views during review of the proposed program under subsection (b)(3)(A).
 (f)Voluntary program establishmentAny railroad carrier that is not an applicable railroad carrier may voluntarily establish a program under this section. This section, and any regulations promulgated under this section, shall apply to a program that is voluntarily established.
 (g)Use of dataThe Secretary may use the confidential close call reporting data when— (1)implementing or updating the Federal Railroad Administration’s National Inspection Plan;
 (2)performing focused inspections; or (3)developing agency rulemakings and guidance, as appropriate.
 (h)Defined termIn this section, the term applicable railroad carrier means a railroad carrier that— (1)is a Class I railroad;
 (2)has inadequate safety performance, as determined by the Secretary; or (3)provides intercity rail passenger or commuter rail passenger transportation.
 (i)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as may be necessary— (1)to implement this section; and
 (2)to support the nationwide implementation of confidential close call reporting system programs, as the Secretary determines appropriate..
 (b)Clerical amendmentThe table of sections for chapter 201 of title 49, United States Code, as amended by section 7(b), is further amended by adding at the end the following:
				20169. Confidential close call reporting systems..
			7.Commuter rail track inspections
 (a)In generalSubchapter II of chapter 201 of title 49, United States Code, as amended by sections 6 and 7, is further amended by adding at the end the following:
				
					20170.Commuter rail track inspections
 (a)In generalWhen performing a required inspection under subpart F of part 213 of title 49, Code of Federal Regulations, a railroad carrier providing commuter rail passenger transportation on high density commuter railroad lines (as described in section 213.233(b)(3) of title 49, Code of Federal Regulations) shall—
 (1)at least once each 2 weeks— (A)traverse each main line by vehicle; or
 (B)inspect each main line on foot; and (2)at least once each month, traverse and inspect each siding by vehicle or by foot.
 (b)ConstructionNothing in this section may be construed to limit the authority of the Secretary to promulgate regulations or issue orders under any other law..
 (b)Clerical amendmentThe table of sections for chapter 201 of title 49, United States Code, as amended by sections 6 and 7, is further amended by adding at the end the following:
				20170. Commuter rail track inspections..
			8.Positive train control at grade crossings effectiveness study
 (a)In generalThe Secretary of Transportation, in consultation with the Administrator of the Federal Railroad Administration, shall conduct a study of the effectiveness of positive train control and related technologies on reducing collisions at highway-rail grade crossings.
 (b)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to conduct the study described in subsection (a).
 9.Redundant signal protectionNot later than 1 year after the date of the enactment of the Positive Train Control Safety Act, the Secretary of Transportation shall promulgate such regulations as the Secretary considers necessary to require that on-track safety programs, as described in subpart C of part 214 of title 49, Code of Federal Regulations, whenever practicable and consistent with other safety requirements and operational considerations, include requiring implementation of redundant signal protection, such as shunting, for maintenance-of-way work crews who depend on a train dispatcher to provide signal protection.
		
